       Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 1 of 30



Mark L. Smith (Utah Bar #11367)
D. Loren Washburn (Utah Bar #10993)
Jacob L. Fonnesbeck (Utah Bar #14176)
SMITH WASHBURN, LLP
8 E. Broadway, Suite 320
Salt Lake City, Utah 84111
Phone: (801) 584-1800
Fax: (801) 584-1820
msmith@smithwashburn.com
lwashburn@smithwashburn.com
jfonnesbeck@smithwashburn.com

Attorneys for Plaintiffs


                           IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH


 S.G., by and through her general guardian,      PLAINTIFFS’ MOTION TO COMPEL
 BRENT GORDON; et al.,                           DISCOVERY RESPONSES FROM
                                                 CANYON, GRANITE, AND JORDAN
           Plaintiffs,                           SCHOOL DISTRICTS

 vs.                                             Case No. 2:17-cv-00677-RJS

 JORDAN SCHOOL DISTRICT, et al.,                 Magistrate Judge Dustin B. Pead

           Defendants.                           Judge Robert J. Shelby


         Plaintiffs respectfully submit this Motion to Compel Discovery Responses from Canyon,

Granite, and Jordan School Districts. This motion is based on the following Memorandum of
Points and Authorities, the attachments provided herewith, the pleadings and other papers on file

with the Court, and any oral argument the Court may entertain concerning this matter.

////

////

////




                                                             PLAINTIFFS’ MOTION TO COMPEL
                                                              CASE NO. 2:17-CV-00677, PAGE i
4825-0651-3800, v. 2
          Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 2 of 30



                                                     TABLE OF CONTENTS
I.         Introduction .......................................................................................................................... 1

II.        Statement of Facts ................................................................................................................ 4

III.       Governing Legal Standard ................................................................................................. 10

IV.        Argument ........................................................................................................................... 12
     A.    The Districts Cannot Meet Their Burden to Show That the Objected-To Words Are
           Vague or Ambiguous. ....................................................................................................... 12

     B.    Many of the Requests for Admission That Jordan School District Refused to Admit Can
           Be Proven with Their Own Discovery Responses. ........................................................... 15

     C.    Other Requests Are Proved by The Districts Responses and Information They Provided
           in Discovery. ..................................................................................................................... 17

     D.    There Are Enough Girls Who Played Football in Official School Activities This Year to
           Form Enough Football Teams to Have A Competitive League. ...................................... 19

V.         Relief Requested ................................................................................................................ 24

VI.        Conclusion ......................................................................................................................... 25




                                                                                              PLAINTIFFS’ MOTION TO COMPEL
                                                                                              CASE NO. 2:17-CV-00677, PAGE ii
4825-0651-3800, v. 2
        Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 3 of 30



                                                TABLE OF AUTHORITIES
                                                  CASES
McKellips v. Kumho Tire Co.,
 305 F.R.D. 655 (D. Kan. 2015) ................................................................................................. 12

Payless Shoesource Worldwide, Inc. v. Target Corp.,
  237 F.R.D. 666 (D. Kan. 2006) ................................................................................................. 12

Roberts v. Colorado State Bd. of Agric.,
  998 F.2d 824 (10th Cir. 1993) ................................................................................................. 2, 5

                                                              RULES
Fed. R. Civ. P. 36 .................................................................................................................... 11, 17
Fed. R. Civ. P. 37 .................................................................................................................... 11, 12

                                               REGULATIONS
44 Fed. Reg. 71413–71423 ................................................................................................. 5, 20, 24




                                                                                          PLAINTIFFS’ MOTION TO COMPEL
                                                                                          CASE NO. 2:17-CV-00677, PAGE iii
4825-0651-3800, v. 2
         Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 4 of 30



                       MEMORANDUM OF POINTS AND AUTHORITIES
    I.        Introduction
          The Attorney General of the State of Utah, and his clients, Granite School District, Jordan

School District and Canyons School District (collectively the “Districts”) claim they do not

understand what “girls” means. 1 They also claimed, more than 18 months into a lawsuit about

girls’ football, to be confused about what “football” means. According to the Districts and their

counsel, equally baffling were the terms “girls football,” “girls-only football,” “girls-only flag

football” and “powder puff.” Even unarguably anodyne words like “sport,” “team,” “students,”

“participate,” and “high school sport” were vague and ambiguous according to both Utah’s chief

law enforcement officer and the school districts charged with collectively overseeing thousands of

student athletes and more than ten thousand students. In total some 69 words whose meaning can

only be misunderstood through great effort have been deemed “vague and ambiguous” at one time

or another by the Districts and their counsel. Here is the list:

1. girls                            21. money                          41. viable
2. football                         22. spent                          42. viable football team
3. girls’ football                  23. budgets                        43. normal competitive region
4. girls-only football              24. federal funds                  44.interscholastic competition
5. girls-only flag football         25. receive funding                45. survey
6. powder puff                      26. compensation                   46. assessments
7. form of football                 27. activity                       47. questionnaires
8. whatever form                    28. clubs                          48. supervision
9. sport                            29. offer                          49. conducted
10. team                            30. offered                        50. oversaw
11. sports teams                    31. offered to boys                51. overseen
12. team rosters                    32. students                       52. allow
13. high school sport               33. same                           53. dictated
14. sanctioned sport                34. comparable                     54. certified
15. sanctioned                      35. prefer                         55. standards
16. new girls sport                 36. interested                     56. officiated
17. sporting events                 37. popular                        57. training
18. spectator                       38. highest participation          58. coaching
19. played                          39. insufficient room              59. publicity
20. participated                    40. sufficient                     60. tryouts

1
  At the very least they find the word “girls” so vague and ambiguous that they object to its use at
least 10 times in the context of this Title IX lawsuit, wherein the sole factual issue is the Districts’
failure to provide equal athletic opportunities to female students.

                                                                   PLAINTIFFS’ MOTION TO COMPEL
                                                                   CASE NO. 2:17-CV-00677, PAGE 1
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 5 of 30



61. cut                             64. representations                 67. procedure
62. assertion                       65. plan of program expansion       68. used
63. applications                    66. policy                          69. most knowledgeable

         While the sheer length and the specific words on the list speak to the Districts’ pervasive

practice of making questionable objections, the extent to which the Districts’ unwillingness to

understand English has disrupted the Plaintiffs’ ability to obtain discovery is perhaps better

illustrated by how all these objections have gutted Plaintiffs’ discovery requests. In Request For

Admission Number 15 to Jordan School District, Plaintiffs asked:

         Admit that 126 girls would be a sufficient number to form a viable football team
         that could participate in interscholastic competition within Bingham High School’s
         normal competitive region.
(See Ex. F, Jordan at p. 10) After excising all the words Jordan claimed were “vague or

ambiguous 2” in its initial response, all that was left of the request was this:

     Admit that 126 . . . would be a . . . number to form a . . . that could . . . in . . . within
     Bingham High School’s. . . .
Now, after a phone call, 16-page meet and confer letter, and recent email, Jordan has filed an

Amended Discovery response with fewer objection, which would still read as follows:

     Admit that 126 . . . would be a sufficient number to form a . . . that could participate in
     interscholastic competition within Bingham High School’s. . .
An improvement, sure, but still incomprehensible.

         This lawsuit is about compelling the Districts to offer girls equal participation in sports,

and specifically in football. Each year hundreds of girls already play football at official school

events put on by many of the high schools in the Districts. For the 2018–19 school year, more than

700 girls have already participated in football against other girls through “powder puff” games at

11 high schools in the Districts that offer powder puff. Powder puff is, at every school Plaintiffs


2
 Among the terms that Jordan felt were vague and ambiguous, the following words and phrases
were lifted directly from the Tenth Circuit’s decision in Roberts v. Colorado State Bd. of Agric.,
998 F.2d 824, 827–29 (10th Cir. 1993) or the Department of Education’s Office of Civil Rights
1979 Policy Interpretation: “sufficient”, “viable,” “team,” “participate,” “interscholastic
competition,” and “normal competitive region.”
                                                              PLAINTIFFS’ MOTION TO COMPEL
                                                               CASE NO. 2:17-CV-00677, PAGE 2
4825-0651-3800, v. 2
        Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 6 of 30




are aware of, flag football for girls only. Although there are dozens of other common phrases that

the Districts have pretended not to understand, the Districts’ denial of virtually every request for

admission is really about the Districts’ willful and continued “vague and ambiguous” objections

to every phrase Plaintiffs have used to describe girls playing football as a high school activity, and

specifically the refusal to interpret the phrase “girls-only football” with even a shred of common

sense, or as Plaintiffs have told the Districts they intended it to be interpreted.

          Notwithstanding meet and confer phone calls, letters, and emails in which Plaintiffs have

explained that their use of the term “girls-only football” is “inclusive of, if not coterminous with,

‘powder puff,’” 3 the Districts insist on objecting to “girls-only football” and adopting a definition
that excludes “powder puff.” This willful misinterpretation has the effect of rendering most of

Plaintiffs’ discovery incomprehensible, contradictory, and self-defeating.

          The Districts’ approach has not been a consistent inability to understand terms, but rather,

a staged assault on the English language. In their responses to Plaintiffs’ first set of written

discovery, the Districts claimed not to understand what “powder puff” meant. Well enough, in the

next round Plaintiffs changed terminology to address the Districts’ objection, generally using

“girls-only football” as the replacement for the specific phrase “powder puff” that the Districts

objected to in the first round of discovery. In response the districts claimed that every replacement

to that phrase Plaintiffs had used—“girls-only football” and “girls-only flag football” to name but

two—was vague and ambiguous. The Districts’ professed inability to understand any phrase used

to describe girls playing football gives Plaintiffs no ability to ask about this core subject.

          In any event, the Districts’ preferred interpretation of “girls-only football” leads them to

claim that virtually all of Plaintiffs’ discovery requests are riddled with false factual premises and

that Plaintiffs are so obtuse that they used their limited requests for admission to ask the Districts

to admit, over and over and over again, that the Districts are offering the very sport that the

Plaintiffs are suing the Districts for failing to offer. The Districts cannot have believed in good


3
    See email of D. Loren Washburn to Rachel Sellers dated 2/6/2019 (See Ex. E)
                                                                          PLAINTIFFS’ MOTION TO COMPEL
                                                                           CASE NO. 2:17-CV-00677, PAGE 3
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 7 of 30




faith that this is what Plaintiffs were asking. Yet, rather than give up their chosen definition of

“girls-only football,” they have engaged in evasive and disruptive discovery tactics.

          The Districts, after initially denying every single request for admission have now given up

on making a direct response to many of Plaintiffs’ requests; instead, they have elected to respond

by merely affirming that they did not lie in their prior interrogatories and that documents

previously produced in discovery are accurate. This defeats the purpose of a request for admission,

expands, rather than minimizes discovery, and has wasted dozens of hours of Plaintiffs’ time.

          The combined experience of Plaintiffs’ litigation team does not encompass an equal

instance of studied incomprehension of almost every word in a set of discovery requests. As the

Districts’ attorneys have, even after amending their discovery responses, failed to admit facts that

are probably true, the Plaintiffs ask for sanctions under Rules 37 of the Federal Rules of Civil

Procedure (“Rule 37”) to include: (a) the Districts being required to respond seriously to Plaintiffs’

discovery requests, (b) the Districts paying the costs and fees incurred by the Plaintiff in bringing

this Motion, (c) the Districts paying costs and fees incurred by Plaintiffs in taking such depositions

as are made necessary by the Districts’ evasive discovery tactics, and (d) the Court authorizing

Plaintiffs to take more than the 15 depositions allotted to Plaintiffs in the present scheduling order.

    II.       Statement of Facts
          The Plaintiffs ask for the institution of girls football; the Districts resist this request. The

Districts are not in compliance with Title IX’s mandate that they provide equal athletic

opportunities to girls as they provide to boys. Though they are not in compliance with Title IX,

they seek refuge in the safe harbors of what has become known as the effective accommodation

test. As to the first two safe harbors under that test, the Districts acknowledged that the sports

opportunities they offer to girls are neither proportional, nor even roughly proportional, to girls’

enrollment at their schools—meaning they do not qualify. Plaintiffs moved for, and the Court

granted, summary judgement in the Plaintiffs’ on the second safe harbor: the Districts do not have




                                                                    PLAINTIFFS’ MOTION TO COMPEL
                                                                    CASE NO. 2:17-CV-00677, PAGE 4
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 8 of 30




a history of expanding opportunities for girls, or making any efforts toward gauging girls’

developing interests in sports. (See ECF No. 44.)

         This leaves in dispute only one safe harbor under the effective accommodation test. See
e.g., Roberts v. Colorado State Bd. of Agric., 998 F.2d 824, 827–29 (10th Cir. 1993). This third

prong requires the Districts to fully and effectively accommodate all girls interests by offering

sports to girls if “there is sufficient interest and ability among the members of the excluded sex to

sustain a viable team and a reasonable expectation of [interscholastic] competition for that team.”

44 Fed. Reg. at 71,418 § VII(C)(4)(a)(2) 4; see also, Roberts, 998 F.2d at 831. In other words, if

there are enough girls interested in football to form a team, and if there is a likelihood of

interscholastic competition for that team, the Districts may not take refuge in the third safe harbor.

In an April 20, 2010, “Dear Colleague” letter, the United States Department of Education’s Office

For Civil Rights explained that one of the factors to be considered in determining whether there is

sufficient interest in the sport is participation in a club or intramural offerings of the sport. (See

Ex. A at p. 6.)

         Plaintiffs, accordingly, tried to take discovery on girls’ participation in football when it is

offered to them as an intramural game by the Districts. Specifically, Plaintiffs asked the Districts

to admit that girls are interested in playing football during the one time each year when the

Districts, or at least many of the schools within the Districts, offer girls the chance to play football

against other girls during powder puff games. Powder puff is advertised by the Districts to their

female students as “8-on-8 football”, a “great opportunity for [Riverton High School] girls to play

football”, “a week for flag football games JUST FOR GIRLS!” (Districts 000513), and “a football

game of their own?!” (See Ex. H).

         When the Districts offer football to girls, the girls participate. For example, at Riverton

High School, girls-only football—in the form of the Riverton High School Powder Puff

4
 Although that particular provision of the regulation uses the word “intercollegiate,” the regulation
explains under the section heading “Scope of Application,” that the regulation’s “general
principles will often apply to club, intramural, and interscholastic athletic programs, which are
also covered by the regulation.” 44 Fed. Reg. at 71,413 § III. Thus, interscholastic.
                                                                PLAINTIFFS’ MOTION TO COMPEL
                                                                CASE NO. 2:17-CV-00677, PAGE 5
4825-0651-3800, v. 2
        Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 9 of 30




tournament—is the most popular athletic opportunity offered to girls (or, for that matter, boys),

averaging well over 200 girls each year. 5 The fact that more female Riverton High School students
play football when they have the opportunity to play against other girls than participate in any

UHSAA sanctioned sport offered at Riverton High School seems relevant—and indeed is deemed

relevant by the Department of Education’s Office for Civil Rights—to whether there is interest

among girls in Jordan School District in football that is not being met by Jordan’s sports offerings.

The experience at Riverton High School, while the high-water mark for girls’ participation, is far

from an aberration. Powder puff is offered at 11 of the 18 high schools in the Districts; at those

schools more than 700 girls have participated in powder puff football so far in the 2018–19 school

year.

         The Districts have resisted Plaintiffs efforts to acknowledge these simple facts in the form

of requests for admission. In their original responses to Plaintiffs’ second round of discovery, the

Districts objected to virtually every word except for common prepositions. These objections

touched the most foundational concepts in a Title IX lawsuit, like “girls” and “sport.” The

objections also alleged that terms used by the Tenth Circuit and Department of Education’s Office

for Civil Rights were vague and ambiguous. Context hardly mattered; the Districts objected to

“girls” in some 10 separate requests for admission. For example, none of the Districts could

comprehend what was meant by the word “girls” in the following request:

     Admit that neither Canyons School District nor the high schools within Canyons School
     District has ever conducted a survey of the girls who participate in girls-only football as
     offered as an activity by the high schools within Canyons School District to determine
     whether girls would prefer tackle football. 6

(See Ex. F, Canyons at p. 6) (emphasis added).




5
  The second most popular athletic offering is the UHSAA sanctioned sport of girls track and field,
which has fewer than half as many participants per year.
6
  A version of this request for admission was made to each of the Districts.
                                                              PLAINTIFFS’ MOTION TO COMPEL
                                                               CASE NO. 2:17-CV-00677, PAGE 6
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 10 of 30




         Again, this request was not some lark, as the Department of Education’s Office for Civil

Rights’ 2010 Dear Colleague letter explains that one indicator of interest can be found in

“interviews with students . . . regarding interests in particular sports.” (See Ex. A at p. 6).

         Similarly, Jordan School District could not understand what “girls” meant in the following

request, which is also discussed above:

     Admit that 126 girls would be a sufficient number to form a viable football team that
     could participate in interscholastic competition within Bingham High School’s normal
     competitive region.
(See Ex. F, Jordan at p. 10).

         Jordan’s response to this particular request bears particular scrutiny. In Response to

Request No. 15, Jordan School District responded with the following pearl:

     In addition to the above objections, Jordan objects to Request No. 15 as vague and
     ambiguous in the use of the terms “viable” “sufficient,” “girls,” “team” “football,”
     “participate,” “girls,” “normal competitive region,” and “interscholastic competition.”
     Jordan also objects to Request No. 15 as overly broad and vague and ambiguous as to
     time frame. Subject to the foregoing objections, Jordan responds as follows: Deny.
(Emphasis in bolded-italics and underscore added, emphasis in the word “Deny” is in original).

         Apparently “girls” was so confusing that Jordan objected to its use twice, just for good

measure, even though “girls” was used only once in the request. The underscored words, deemed

vague and ambiguous by Jordan School District, are lifted directly from the Tenth Circuit opinion

in Roberts and the Department of Education Policy Interpretation it cites. Thus, apparently the

Tenth Circuit and Department of Education, which are collectively responsible for interpreting and

administering Title IX, do not meet Jordan’s high standards of language clarity. What was left of

Plaintiffs’ request for admission after excising all the words Jordan School District professed not

to understand is gobbledygook:

     Admit that 126 . . . would be a . . . number to form a . . . that could . . . in . . . within
     Bingham High School’s. . . .
Had Jordan School District responded with an inkblot the effect would have been about the same.



                                                                  PLAINTIFFS’ MOTION TO COMPEL
                                                                  CASE NO. 2:17-CV-00677, PAGE 7
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 11 of 30




         The Districts also professed to have no idea what football is, regardless of what words are

used to ask. As noted above, in the first set of discovery, the Districts found the phrase “powder

puff” vague and ambiguous, or at least so went their objection. Plaintiffs got the message and

mostly avoided using the allegedly vague and ambiguous term “powder puff” in their second round

of discovery, primarily substituting in “girls-only football.” The Districts moved the goal posts,

now accepting “powder puff” without objection in its limited use, but claiming they could not

discern the meaning of “girls football,” “girls-only football,” and “girls-only flag football,” “girls

football in whatever form, including Powder Puff or girls-only flag football,” and indeed even

“football” itself. Further confusing were the sports-related terms “sport,” “team,” “participate,”

“high school sport,” and “sanctioned sport.” 7
         Such willful ignorance obviously made hash out of the Districts’ discovery responses, in

particular their responses to virtually all of Plaintiffs’ Requests for Admission. The Districts’

denied every single one of these requests, always under a welter of “vague” and “ambiguous”

objections that made it impossible to determine what the denial meant.

         Plaintiffs’ counsel quickly ‘met-and-conferred’ with the Districts’ lawyers by phone and

letter, but to little effect. The Districts’ counsel replied to Plaintiffs’ January 25 Letter (See Ex. C)

with a largely unyielding missive on January 31 (the “Jan. 31 Letter,” attached hereto as Ex. D).

The Districts did budge a little—they conceded (for example) that maybe they could understand

the words “football,” “sport,” and “team” after all. (See Ex. D at p. 3.) As for the other terms: well,

“participate” was “vague and ambiguous because it can include individuals participating in the

sport in ways other than playing on the field (e.g. team manager)” as if this lawsuit was about that.

(See id. at 2.) “Offer,” “offered,” and “sanctioned” were objectionable as those terms “could

include club or intramural sports affiliated with the schools,” but the Districts would withdraw

those objections “to the extent that the terms only include UHSAA-sanctioned sports” (as if this

7
  The list of all the words the Districts objected to in the course of two rounds of discovery runs to
69 words and phrases, which are listed at pp. 3–4 of the Jan. 25, 2019, letter (the “Jan. 25 Letter”)
from Plaintiffs’ counsel to the Districts’ counsel on this matter, a copy of which is attached as
Exhibit C.
                                                                   PLAINTIFFS’ MOTION TO COMPEL
                                                                   CASE NO. 2:17-CV-00677, PAGE 8
4825-0651-3800, v. 2
        Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 12 of 30




lawsuit was about anything else). “Sufficient” or “viable” were vague in that some football is

played with a seven-person team (as opposed to eleven) 8 and, really, how could the Districts know?
(Id. at 3.) And the word “comparable” is “by its very nature vague and ambiguous.” (Id.)

          Most wearingly, the Districts said they could not admit to any facts about powder puff or

other “girls only football” activities at their high schools because “they did not consider ‘powder

puff” as equivalent to competitive girls-only football . . .which you have presented as a template

for the kind of program you want the Districts to implement.” (Id. at 1.) This was something of a

jerry-rigged “gotcha” argument by the Districts, namely that: (1) the Plaintiffs allege in this case

that powder puff football is not a proper girls sport for Title IX and Equal Protection purposes, (2)

Plaintiffs’ inquiries in discovery about “girls-only football” cannot therefore refer to powder puff

but must mean competitive tackle football which everyone knows the Districts are not offering to

girls, and therefore (3) Plaintiffs have utterly contradicted the basis of their own suit in asking the

Districts to admit that they have ever had anything to do with “girls-only football.” (Id. at 1–2.)

The Districts profess to be surprised at the obvious fact that when Plaintiffs asked in discovery

about “girls-only football” they meant that term to be inclusive of powder puff and other activities

that are actually taking place, instead of the competitive tackle football which obviously is not.

(Id.)

          The Districts have not had to suffer without input from Plaintiffs on what was meant. Most

recently, in an email of February 6, 2019, counsel explained that “we do not share your definition

of ‘girls-only football’ since we quite clearly used ‘girls-only football’ as at least inclusive of, if

not entirely coterminous with ‘powder puff.’” (See Ex. E attached hereto (emphasis added).)

Further, counsel attempted to debunk the Districts’ claim that they were simply using the term

“girls-only football” “how the term is used in [the] Second Amended Complaint.” Specifically,



8
  The Districts never explained how this alleged confusion would make any difference. After all,
when Plaintiffs were asking whether 126 girls were enough to form a team at Bingham High
School, does the feigned confusion over whether Plaintiffs meant seven-per-side or eleven-per-
side make any difference at all?
                                                             PLAINTIFFS’ MOTION TO COMPEL
                                                             CASE NO. 2:17-CV-00677, PAGE 9
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 13 of 30




counsel pointed out to the District’s lawyers that, neither “girls-only football” nor “girls only

football” is ever used in the Second Amended Complaint. (Id.)

           On the afternoon of February 7, 2019, the Districts served Amended Discovery Responses

(See Ex. G). While the Districts withdrew many of their objections, they continued to object to

“girls” and “girls-only football” as vague and ambiguous. Further, while the Districts no longer

deny every single request for admission, many of their new responses are neither admissions nor

denials. For example, here is how Jordan responded to Request Number 4:

            Request No. 4: Admit that at Riverton High School each year between 2013-14
     and the present year more female students participated in girls-only football when it was
     offered as a Riverton High School Activity than participated in any sanctioned sport
     offered by Riverton High School.

             Response: In addition to the above objections, Jordan objects to Request No. 4 as
     vague and ambiguous in the use of the terms “girls-only football” and “any sanctioned
     sport.” Subject to the foregoing objections, Jordan responds as follows: Jordan admits
     that the information provided in its Title IX reports is true and accurate to the best of its
     knowledge. Jordan also admits that the information in its response to Plaintiffs’
     Interrogatory No. 6 is true and correct to the best of its knowledge. Jordan denies Riverton
     High School offers “girls-only football” consistent with its understanding of the term as
     used in Plaintiffs’ Second Amended Complaint and other documents.
(Underscored emphasis added, bold in original.)

While a re-affirmation that the Districts did not provide bogus documents or interrogatory

responses is useful, it is not a permissible response to the request to admit the facts at issue.

           The Districts, finally, advise Plaintiffs not to “continue a discovery dispute over the

Requests and the Districts’ responses” but to schedule a raft of 30(b)(6) depositions “where you

can explore the issues you intended to address in the Requests.” (Ex. D at p. 4.) Plaintiffs asked

for dates for depositions of District-employee witnesses three weeks ago, and so far have not been

given a date that any District employee can be available to be deposed. Discovery closes in

approximately 45 days.

    III.      Governing Legal Standard




                                                                 PLAINTIFFS’ MOTION TO COMPEL
                                                                 CASE NO. 2:17-CV-00677, PAGE 10
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 14 of 30




         Rule 36 Requests for Admission serve “two vital purposes, both of which are designed to

reduce trial time. Admissions are sought, first to facilitate proof with respect to issues that cannot

be eliminated from the case, and secondly, to narrow the issues by eliminating those that can be.”

Fed. R. Civ. P. 36, Notes of Advisory Committee on Rules—1970 Amendment. Requests for

Admission may relate to “facts, the application of law to fact, or opinions about either.” Fed. R.
Civ. P. 36(a)(1)(A). Here, Plaintiffs requested that the Districts admit certain facts: the number of

girls who participate in powder puff girls-only football when it is offered by the Districts, and that

more girls participate in powder puff than in most sanctioned sports. Plaintiffs also requested an

admission of a mixed question of fact and law: that the number of girls at issue would be sufficient

to form a viable football team that could participate in interscholastic sports. The Districts have

effectively evaded making any coherent response to those requests.

         Under Rule 36, “[t]he requesting party may move to determine the sufficiency of an answer

or objection.” Fed. R. Civ. P. 36(a)(6). “On finding that an answer does not comply with this rule,

the court may order either that the matter is admitted or that an amended answer be served.” Id.

Under Rule 36, the Court may order fees under the terms of Rule 37(a)(5), which provides that

“[i]f the motion is granted . . . the court must . . . require the party . . . whose conduct necessitated

the motion . . . to pay the movant’s reasonable expenses incurred in making the motion, including

attorney’s fees.” Fed. R. Civ. P. 37(a)(5).

          A litigant may also move for an order compelling discovery under Fed. R. Civ. P. 37(c)(2).

That rule provides, “If a party fails to admit what is requested under Rule 36 and if the requesting

party later proves . . . the matter true, the requesting party may move that the party who failed to

admit pay the reasonable expenses, including attorney's fees, incurred in making that proof.” Fed.

R. Civ. P. 37(c)(2).

         With respect to discovery objections on grounds of “vagueness” or “ambiguity,” district

courts in the Tenth Circuit have held as follows:

     The party objecting to discovery as vague or ambiguous has the burden to show such
     vagueness or ambiguity. A party responding to a discovery request should exercise
                                                                  PLAINTIFFS’ MOTION TO COMPEL
                                                                  CASE NO. 2:17-CV-00677, PAGE 11
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 15 of 30



     reason and common sense to attribute ordinary definitions to terms and phrases utilized
     in the discovery requests. To clarify their answers or responses, the responding party may
     include any necessary, reasonable definition of such terms or phrases.
McKellips v. Kumho Tire Co., 305 F.R.D. 655, 679 (D. Kan. 2015) (emphasis added); see also

Payless Shoesource Worldwide, Inc. v. Target Corp., 237 F.R.D. 666, 675 (D. Kan. 2006).

    IV.       Argument

        A. The Districts Cannot Meet Their Burden to Show That the Objected-To Words Are
           Vague or Ambiguous.
          The Districts cannot meet their burden (given the case law above) of showing that

Plaintiffs’ discovery requests were vague and ambiguous. “Reason and common sense” (again,

citing that case law) would have made it quite clear what Plaintiffs were asking about. Of course,

if the Districts had in good faith been confused about any of the terms in Plaintiffs’ discovery

requests they could have contacted Plaintiffs’ counsel for clarification, but of course, then they

would have had to use that definition. In any event, Plaintiffs’ counsel provided clarification in the

January 25 Letter and their email on February 6th, whether the Districts wanted it or not.

          That the Districts’ objections were not in good faith is also evidenced by their practice of

making and then withdrawing objections to simple terms such as “football,” “sport,” “team” and

in some, but not all, cases “girls.” How any of these words were ever even possibly vague or

ambiguous has never been explained, nor have the Districts offered a good reason why they forced

Plaintiffs to go through an arduous round of phone calls and correspondence before the Districts

would admit to knowing what those words mean.

          One of the objections the Districts have continued to make is that the phrase “girls-only

football” is vague or ambiguous. As noted above, prior to the most recent amended responses by

the Districts, Plaintiffs’ counsel has gone to great lengths to explain the intended meaning of the

phrase “girls-only football.” In a letter—indeed on the first page—of the January 25 Letter—

Plaintiffs’ counsel explained:

     Your school district clients offer girls only one meaningful opportunity to play football
     each year. That opportunity is provided in the form of a girls-only football tournament,
     or at some schools a single girls-only game. Not every high school offers even this
                                                                 PLAINTIFFS’ MOTION TO COMPEL
                                                                 CASE NO. 2:17-CV-00677, PAGE 12
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 16 of 30



     limited opportunity. This football experience is provided as a school activity, for which
     girls are required to pay fees and sign waivers. Typically— perhaps exclusively—it takes
     place around the homecoming football game. During that single opportunity to play
     football against other girls, which is usually called Powder Puff at most schools, girls
     routinely show intense interest in playing football. As a matter of fact, based on the
     numbers you have disclosed, at many schools Powder Puff, girls-only flag football, or
     girls-only football, whatever you choose to call it (on which, more later, though
     throughout this letter I will use the term “girls-only football”), it is the single largest
     athletic participation event for girls offered by the high schools. Based on the numbers
     you have provided, every school that provides girls-only football as an activity has
     enough girls participate to form a competitive football team with a roster large enough to
     participate in interscholastic competition.
(Ex. C at p. 1.)

Later in the letter, Plaintiffs’ counsel explained, “if you wanted to give a reasonable definition of

“girls-only football” that clarified that the thing you were referring to in your RFA responses as

“girls-only football” was powder puff, that would be fine.” (Ex. C at p. XX)

         After a responsive letter from Districts’ counsel, Plaintiffs’ counsel wrote an email again

explaining that:

     We’ve told you that we do not share your definition of “girls-only football” since we quite
     clearly used “girls-only football” as at least inclusive of, if not entirely coterminous with
     “powder puff.” Your continued intransigence in holding onto your definition, is, from my
     perspective, a bad faith ploy you are using to deny all the requests you would have to
     admit if you applied common sense to the interpretation of the words we use, which you
     have consistently refused to do—see “girls”, “sport”, “football”, etc.
(See Ex. E at p. 2). In short, the Districts know that Plaintiffs intended the phrase “girls-only

football” as used in the second set of discovery requests to include “powder puff.”

         The Districts refuse to answer Plaintiffs discovery using the definition of “girls-only

football” that Plaintiffs intended. Rather, the Districts continue to answer using a definition of

“girls-only football” that they know Plaintiffs did not intend and do not share.

         The Districts deny that they “offer ‘girls-only football’ consistent with its understanding of

the term as used in Plaintiffs’ Second Amended Complaint and other documents and information.”

(See Ex. G, Jordan at p. 8). This recitation, repeated more than 10 times by the Districts in their

amended discovery responses, is the Districts’ only explanation for their contention that “girls-

only football” is vague and ambiguous. It is also completely false. For starters, neither “girls-only
                                                               PLAINTIFFS’ MOTION TO COMPEL
                                                              CASE NO. 2:17-CV-00677, PAGE 13
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 17 of 30




football” nor “girls only football” ever appears in the Second Amended Complaint. Indeed, the

only time “girls-only” or “girls only” appears in the Second Amended Complaint, it refers to golf.

The Districts know that the phrase does not appear in the Second Amended Complaint because

Plaintiffs told them so:

     When we try to meet and confer you say false things like that you ‘understand ‘girls only
     football’ to be consistent with how the term is used in your Second Amended Complaint’
     which I say is false because ‘girls only football’ or for that matter ‘girls-only football’ are
     not in the Second Amended Complaint.
(See Ex. E at p. 2).

         Also, the Districts could simply read the Second Amended Complaint and find that the

phrase simply is not there. As to the second part of the Districts’ explanation—that their use of

“girls-only football” is consistent with their understanding of Plaintiffs’ use in “other documents

and information”—Plaintiffs have no idea what this refers to.

         The Districts’ approach is completely befuddling. Plaintiffs have explained what they

meant by “girls-only football” and the Districts’ explanation of their alleged “understanding” of

“girls-only football” is false because the phrase isn’t used in the Second Amended Complaint.

Why the Districts simply refuse to answer Plaintiffs’ discovery using the definition Plaintiffs have

provided is unexplained.

         Further, the Districts could not possibly have ever thought that Plaintiffs intended the

meaning of the phrase that the Districts insist on using. Why would Plaintiffs ask the Districts to

admit that the Districts offer, and hundreds of girls participate in, the very sport that Plaintiffs are

suing the Districts for failing to offer? The notion that the Districts believed that Plaintiffs intended,

in every single request for admission, to ask about something that everyone knows is not taking

place would be comical had it not entirely derailed Plaintiffs’ discovery.

         Plaintiffs’ intended meaning of “girls-only football” was plenty clear given the context of

the requests, as instanced by Plaintiffs’ Interrogatory No. 12:

     For each of the last two years . . . identify the adult . . . who oversaw or is most
     knowledgeable about girls football in whatever form, including Powder Puff or girls-
                                                                  PLAINTIFFS’ MOTION TO COMPEL
                                                                  CASE NO. 2:17-CV-00677, PAGE 14
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 18 of 30



     only flag football at each high school in Jordan School District that offers girls football
     as an activity or sport.

(Districts’ Responses to Plaintiffs’ Second Set of Written Discovery, attached hereto as Exhibit F

(emphasis added).)

The same is true of Plaintiffs’ Request for Admission No. 5:

     Admit that during the 2018-19 school year at Riverton High School, girls-only football
     was such a popular activity that even though the school plans for more than 200 girls to
     participate in the annual girls-only Powder Puff football tournament, the school did not
     allow all girls who were interested in participating in girls-only football to participate
     because of insufficient room on girls-only football team rosters.
(Id. (emphasis added).)

         The mental gymnastics necessary to pretend to believe that “girls football” or “girls-only

football” as used in these requests is something that does not include “powder puff” would strain

even the most limber mind.

         Finally, it bears repeating that the only reason Plaintiffs used “girls-only football” rather

than “powder puff” in its second round of discovery was that the Districts had previously objected

to “powder puff” as vague and ambiguous.

         Such have been the Districts’ tactics: gaslighting Plaintiffs with overwhelming and

insincere objections, playing a game of whack-a-mole-ambiguity, and willfully misinterpreting

Plaintiffs’ requests.

        B. Many of the Requests for Admission That Jordan School District Refused to Admit Can
           Be Proven with Their Own Discovery Responses.
         In the first set of discovery, after objecting to “powder puff” and “participated” as vague

and ambiguous, Jordan District explained that, “the following is the number of girls who

participated in girls-only flag football or powder puff at the High Schools.”

   YEAR                 BINGHAM         COPPER HILLS    HERRIMAN        RIVERTON       WEST JORDAN

 2013-14               No Information              41             65            317                      0

 2014-15               No Information              44             49            233                      0
                                                                PLAINTIFFS’ MOTION TO COMPEL
                                                                CASE NO. 2:17-CV-00677, PAGE 15
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 19 of 30




    2015-16            No Information              73              70            334                     0

    2016-17            No Information              90              60            239                     0

    2017-18                      126               94              43            218                     0

         In the second set of discovery, Plaintiffs requested, in Request to Admit No. 10, that Jordan

School District, “Admit that at Riverton High School from the 2013–2014 school year to the 2017–

18 school year an average of 268 girls participated in girls-only football each year with a low of

218 girls.” Jordan School District denied the request.

         The math checks out: the lowest number in the Riverton column is 218, and the number of

participants averages out to 268.2. The only possible basis for Jordan to deny is that it was playing

word games.

         Jordan School District, after initially denying this request for admission, has now amended 9

its response to the following:

      Jordan admits that the information provided in its Title IX reports is true and accurate to
      the best of its knowledge. Jordan also admits that the information in its response to
      Plaintiffs’ Interrogatory No. 6 is true and correct to the best of its knowledge. Jordan
      denies Riverton High School offers “girls-only football” consistent with its understanding
      of the term as used in Plaintiffs’ Second Amended Complaint and other documents and
      information.
(See Ex. G, Jordan at p. 6). This amended response clouds the issue even more than the initial

denial. Under Fed. R. Civ. P. 36, “A matter is admitted unless . . . the party to whom the request

is directed serves on the requesting party a written answer or objection addressed to the matter and

signed by the party or its attorney.” Fed. R. Civ. P. 36(a)(3). Because both a response and an

amended answer have been provided, the District has not failed to answer. However, the amended

response does not comply with Rule 36, which provides:

      If a matter is not admitted, the answer must specifically deny it or state in detail why the
      answering party cannot truthfully admit or deny it. A denial must fairly respond to the

9
 It is not clear that the Districts’ effort to amend is legally effective. Rule 36(b) establishes that
admissions can only be amended upon motion and with leave of the Court. Whether denials can
be amended without permission of the Court is a different question.
                                                                  PLAINTIFFS’ MOTION TO COMPEL
                                                                 CASE NO. 2:17-CV-00677, PAGE 16
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 20 of 30



     substance of the matter; and when good faith requires that a party qualify an answer or
     deny only a part of a matter, the answer must specify the part admitted and qualify or
     deny the rest.

Id. at 36(a)(4).
         In the amended answer to Request to Admit No. 10, there is no clear admission, nor a

specific denial. The Districts are now simply refusing to fulfill their obligation to respond to

Plaintiffs’ requests for admission.

         In the end, it is inescapably true that “at Riverton High School from the 2013-2014 school

year to the 2017-18 school year an average of 268 girls participated in girls-only football each year

with a low of 218 girls.” Jordan’s amendment that simply points to its prior interrogatory response

is a de facto admission of the requests. However, the failure to directly admit it leaves this issue

as an unresolved factual matter in the case, and therefore deprives Plaintiffs of the benefit of a

request for admission.

         This same analysis applies to Jordan’s amended response No. 12 10 (Herriman High School)
and Request No. 14 (Copper Hills High School), each of which has the exact same response as

reported above. In each of these requests, which would only require that Jordan District admit facts

established by its response to Interrogatory No. 6, the Districts instead simply fail to admit or deny

the request. In the earlier response, the denial was nothing more than a word game by Jordan

District.

        C. Other Requests Are Proved by The Districts Responses and Information They Provided
           in Discovery.
         Jordan’s other responses in the amended discovery answers are similarly evasive and

replace denials that were baseless and rooted in word games with non-answers to the Requests to


10
   Because the undersigned is bad at numbering requests for admission, there were two Request
No. 15s, one out of order in Plaintiffs’ Requests for Admission. In Plaintiff’s second round of
discovery one Request No. 15 fell between No. 11 and No. 12 and the second fell where it would
be expected, between Request No. 14 and Request No. 16. In Jordan’s first response to those
Requests, they used the same numbering as Plaintiffs used. In Jordan’s amended answer they have
renumbered the requests and responses. This results in some confusion between Jordan’s two
responses.
                                                               PLAINTIFFS’ MOTION TO COMPEL
                                                              CASE NO. 2:17-CV-00677, PAGE 17
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 21 of 30




Admit. For example, Request to Admit No. 4 asks Jordan to admit that: “[A]t Riverton High School

each year between 2013-14 and the present year more female students participated in girls-only

football when it was offered as a Riverton High School Activity than participated in any sanctioned

sport offered by Riverton High School.”

         Jordan originally denied the request. Then, in its amendment, Jordan District responded

with the same evasive non-answer it used to respond to other Requests for admission:

     Jordan responds as follows: Jordan admits that the information provided in its Title IX
     reports is true and accurate to the best of its knowledge. Jordan also admits that the
     information in its response to Plaintiffs’ Interrogatory No. 6 is true and correct to the best
     of its knowledge. Jordan denies Riverton High School offers “girls-only football”
     consistent with its understanding of the term as used in Plaintiffs’ Second Amended
     Complaint and other documents.
Jordan provided a Title IX report spreadsheet in its discovery, for the year 2017–18. That document

reports that the maximum number of girls that participated in any activity or sport at Riverton High

School (designated as RHS on the report) is 75, the number of girls who participated in Track &

Field. (Districts 000472.) In contrast, for that same year, 218 girls participated in powder puff, or

“girls-only football when it was offered as a Riverton High School Activity.” In other words, the

request should have been admitted. But it was not. First it was denied, and now in the amended

response, it is not directly resolved.
         Requests Nos. 6, 7, 8, and 9 are similar, and prompted the same evasive and non-compliant
response in the Districts’ amended responses. In each case the number of girls who participated in

powder puff are found in the response to Interrogatory No. 6 and the number of girls who

participated in sanctioned sports was found in Title IX reports. Each of these requests for admission

was initially denied by Jordan. Now, Jordan has withdrawn its denial but has still not admitted the

undisputed facts; Jordan, it appears, knows exactly where to find the information it needs to

respond to Plaintiffs’ Requests for Admission and knows exactly what reports would prove the

facts they were being asked to admit. They simply refuse to connect those dots and make those

admissions.


                                                                 PLAINTIFFS’ MOTION TO COMPEL
                                                                 CASE NO. 2:17-CV-00677, PAGE 18
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 22 of 30



        D. There Are Enough Girls Who Played Football in Official School Activities This Year
           to Form Enough Football Teams to Have A Competitive League.
         Finally, in Jordan’s responses to Requests for Admission Nos. 11, 13, 15, 16 and 17; in

Granite’s denial of Request No. 4; and, in Canyons’ denials of Request No. 4, the Districts make

partial admissions that are hedged with caveats, objections and partial denials. Here, Plaintiffs

asked the Districts to admit that the number of girls who participate in “girls-only football” as

established in earlier requests, was sufficient to form viable teams at the various schools that would

have the possibility of participation in interscholastic competition; essentially the inquiry

mandated by the 1979 Policy Interpretation, 44 Fed. Reg. at 71,418 §VII(C)4(a)(2).

         In the meet and confer communications back and forth, the parties mostly discussed Jordan

School District’s responses. Jordan originally denied Request Nos. 11, 12/13, 14/15, 15/16, and

16/17, all of which request Jordan to admit that the number of girls who participate in “girls-only

football” or “powder puff” at the various schools—as reflected by Jordan’s response to

Interrogatory No. 6—would be sufficient to form a team that could compete in interscholastic

competition in the schools’ ordinary competitive region.

         Jordan’s new response to each request is as follows:

     Jordan objects to Request No. 11 as vague and ambiguous in the use of the terms “viable
     football team,” “girls,” and “normal competitive region.” Jordan also objects to Request
     No. 11 because it is an incomplete hypothetical that would require Jordan to admit facts
     not presented. Subject to the foregoing objections, Jordan responds as follows: Jordan
     admits that if there were either 218 or 268 female students who are eligible to play under
     the applicable policies and regulations and are willing and able to meet the requirements
     and commitments of the hypothetical football team, then there would be enough female
     students to form a football team. Assuming that “normal competitive region,” as used in
     Request No. 11 is referencing the regions and classifications defined by the UHSAA,
     Jordan denies that the hypothetical team referenced in Request No. 11 could participate
     in interscholastic competition in Riverton High School’s “normal competitive regions”
     because Jordan is unaware of any existing girls-only football teams consistent with its
     understanding of the term as used in Plaintiffs’ Second Amended Complaint and other
     documents at any of the high schools within Riverton High School’s “normal competitive
     region.” 11

11
  The phrase “normal competitive region” was a phrase from the Department of Education’s Office of Civil Rights’
Policy Interpretation and was used by the Tenth Circuit Court of Appeals in the decision in Roberts v. Colorado
State Bd. of Agric., 998 F.2d 824, 829 (10th Cir. 1993). The Districts say they understand “normal competitive
region” to mean “the regions and classifications defined by the UHSAA.” It is not clear this is what the OCR or the
                                                                            PLAINTIFFS’ MOTION TO COMPEL
                                                                            CASE NO. 2:17-CV-00677, PAGE 19
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 23 of 30




         The Districts’ claim that “girls” is ambiguous seems to be an attempt to draw a distinction

between “girls” and “girls who are eligible to participate in interscholastic competition under

UHSAA’s eligibility rules.” This distinction is neither present in Plaintiffs’ request, nor legally

consequential. As the only circuit court to address the issue has found, the Districts’ “position is

foreclosed by Title IX's implementing regulations, which state that compliance ‘is not obviated or

alleviated by any rule or regulation of any organization, club, athletic or other league, or

association.’” Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 858 (9th Cir.

2014)(quoting 34 C.F.R. § 106.6(c)). If girls want football, and the Districts are not providing

equal opportunities, the Districts cannot use the girls’ lack of eligibility under UHSAA rules as an

excuse for not providing girls football. That said, since the request does not, at least in this new

amendment, get in the way of the Districts making an accurate response, it is not the basis for

which Plaintiffs are seeking sanctions.

         The basis for which Plaintiffs are seeking sanctions is that the Districts deny that any team

that was formed could participate in “interscholastic competition” because, “Jordan is unaware of

any existing girls-only football teams.” In essence, Jordan’s position is that no matter how many

girls within Jordan District want to play football, there will never be enough football-wanting girls

in Jordan District to require Jordan to provide football in order to qualify for the third safe harbor.

This, the argument goes, is because there cannot be interscholastic competition because there

aren’t yet any teams to compete against. The Districts’ counsel explained in the January 31 letter


Tenth Circuit meant when they introduced that phrase into the law. Rather, it seems they were simply trying to point
out that if competition was only available at a great distance (for colleges this might be far across the country) then
the impracticality might be a basis not to require the institution to offer the sport. Here, there would be no basis for
such an application since all the schools in all three Districts are in Salt Lake County. In any event, the regulations
note that “Institutions may be required by Title IX regulation to actively encourage the development of such
competition, however, when overall athletic opportunities within that region have been historically limited for the
members of one sex.” In other words, the Districts are not entitled to simply accept the lack of competition but must
actively encourage the development of interscholastic competition.
                                                                               PLAINTIFFS’ MOTION TO COMPEL
                                                                               CASE NO. 2:17-CV-00677, PAGE 20
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 24 of 30



that Jordan District’s “four high school teams is not enough for interscholastic competition within

the schools’ ‘normal competitive regions’” (See Ex. D at p. 4) and the request “assumes there are

other interscholastic teams for them to play, which teams currently do not exist.” According to

Districts’ counsel’s January 31 letter, “this reasoning applies to similar responses by Granite and

Canyons.” Indeed.

         Granite and Jordan, which had not provided powder puff participation numbers in response

to the first round of discovery, were asked a different question:

     Request No. 4: Admit that at every high school within [Canyons/Granite] School District
     that offers girls-only football as an activity, the number of girls who participate in girls-
     only football is a sufficient number to form a viable football team that could participate
     in interscholastic competition within [Canyons/Granite] School District’s normal
     competitive region.

     Response: In addition to the above objections, [Canyons/Granite] objects to Request No.
     4 as vague and ambiguous in the use of the terms “viable football team,” “girls,” and
     “normal competitive region.” [Canyons/Granite] also objects to Request No. 4 because it
     is an incomplete hypothetical that would require [Canyons/Granite] to admit facts not
     presented. Subject to the foregoing objections, [Canyons/Granite] responds as follows:
     As indicated in its Response to Interrogatory No. 6, [Canyons/Granite] does not have
     records identifying the number of female students who participated in the powder puff
     homecoming activity that takes place at some of its high schools and therefore does not
     have sufficient information to admit or deny whether the numbers are sufficient to
     form “viable football team[s].” [Canyons/Granite] denies its high schools offer “girls-
     only football” consistent with its understanding of the term as used in Plaintiffs’ Second
     Amended Complaint and other documents and information. [Canyons/Granite] further
     responds that it assumes the term “normal competitive region” used in Request No. 4 is
     referencing the regions and classifications defined by the UHSAA. [Canyons/Granite]
     further responds that even assuming there were enough female students who are eligible
     to play under the applicable policies and regulations and are willing and able to meet the
     requirements and commitments of the hypothetical football team(s), [Canyons/Granite]
     denies that the hypothetical team(s) referenced in Request No. 4 could participate in
     interscholastic competition in Canyons’ “normal competitive region” because
     [Canyons/Granite] is unaware of any existing girls-only football teams consistent with its
     understanding of the term as used in Plaintiffs’ Second Amended Complaint and other
     documents and information at any of the high schools within [Canyons/Granite] “normal
     competitive region.” (Emphasis added)




                                                                 PLAINTIFFS’ MOTION TO COMPEL
                                                                 CASE NO. 2:17-CV-00677, PAGE 21
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 25 of 30




         This response is false. Granite does have participation records. On January 2, 2019, the

Districts’ counsel produced documents with document control numbers Districts 000576 to

000779. 12 On page 000777, the number of girls who participated in powder puff at Granite School
District high schools in 2018–19 is reported. Similarly, Canyons School District has some records.

Districts 000740 provides rosters for what appears to be Brighton High School, and pages 000576–

000707 provide records from Corner Canyon High School participation.

         Based on those records, for the 2018–19 school year the following number of girls

participated in powder puff at the following schools:

                                               GIRLS
                       SCHOOL                                        DISCOVERY PAGE
                                         PARTICIPATING
      Cottonwood High School                     65                          Districts 000777 13

      Cyprus High School                         60                           Districts 000777

      Hunter High School                         43                           Districts 000777

      Olympus High School                        50                           Districts 000777

      Taylorsville High School                   40                           Districts 000777

      Riverton High School                      164                  Districts 000772–000776

      Herriman High School                       56                  Districts 000772–000776

      Copper Hills High School                   75                  Districts 000772–000776

      Bingham High School                       104                  Districts 000772–000776

      (Brighton High School?) 14                 23                           Districts 000740


12
   These records were all marked as Attorneys Eyes Only because many of them contain personal
identifying information about students who participated. As such, relevant records will be provided
in a sealed addendum.
13
   These documents are marked Attorneys Eyes Only, and therefore, will be provided as a sealed
addendum to this motion.
14
   The records provided by the Districts are not labelled by source, leaving Plaintiffs to guess which
school’s records are being reviewed in some instances.
                                                                 PLAINTIFFS’ MOTION TO COMPEL
                                                                CASE NO. 2:17-CV-00677, PAGE 22
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 26 of 30



                                           Approximately
      Corner Canyon High School                                        Districts 000576–000707
                                               35 15

         With the addition of the specific participation records, what Granite was being asked to

admit—but denied—is that Cottonwood (65 girls), Cyprus (60 girls), Hunter (43 girls), Olympus

(50 girls), and Taylorsville (40 girls) could each form a football team with the number of girls who

participated in powder puff at their school. Similarly, the request to Canyons asked it to admit that

Brighton (23 girls) and Corner Canyon (35 girls) could form teams. Granite and Canyons denied

the request because they claimed not to have records. Since they do have records, and since Jordan

admitted that as few as 41 girls could form a football team, it seems clear that schools within

Granite and Canyons would also be able to form football teams capable of competing against other

schools.

         Simultaneous consideration of the responses of all three of the Districts demonstrates that

the responses are misleading if not outright false and are not an accurate application of the law to

the facts. Plaintiffs have proved the mixed factual and legal conclusion that the Districts refused

to admit. Cottonwood, Cyprus, Hunter, Olympus, Taylorsville, Riverton, Herriman, Copper Hills,

Herriman, Corner Canyons, and Brighton high schools all have enough girls who played powder

puff football that if they all were to participate in officially sanctioned girls football, each of these

schools could round out a roster capable of competing in interscholastic competition among each

other.

         The Districts claims that, they are “unaware of any existing girls-only football teams”

against which the hypothetical teams could completely ignore all the other schools that would have

enough girls to offer teams, and therefore, each response denies that the teams could compete in

the schools’ ordinary competitive region. 16 (See Ex. G, Jordan at pp. 9-13; Granite at pp. 4-6;

15
   The Districts provided copies of consent forms, rather than rosters or a tally, from Corner
Canyon High School, and there appear to be some duplicates among the forms provided,
suggesting the actual number may be lower than 35.
16
   The phrase “normal competitive region” was a phrase from the Department of Education’s
Office of Civil Rights’ Policy Interpretation and was used by the Tenth Circuit Court of Appeals
in the decision in Roberts v. Colorado State Bd. of Agric., 998 F.2d 824, 829 (10th Cir. 1993). The
Districts say they understand “normal competitive region” to mean “the regions and classifications
                                                                PLAINTIFFS’ MOTION TO COMPEL
                                                               CASE NO. 2:17-CV-00677, PAGE 23
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 27 of 30




Canyons at pp. 5-6.) Of course, because there are eleven schools that would have enough girls to

form teams, the fact that there are not any existing girls-only football teams does not mean that

there would not be, upon order of this Court, schools against which they could compete.

         Moreover, the 1979 OCR Policy Interpretation explains that Title IX may require

institution to “actively encourage the development of [competition in their normal competitive

regions] when overall athletic opportunities within that region have been historically limited for

members of one sex. 44 Fed. Reg. at 71,418 §VII(C)(5)(c). In other words, far from being an
excuse for not offering sports, the historical lack of competition in the Districts normal competitive

region is, under the Title IX regulations, a call to action for these Districts.

         The Districts’ partial denials are false and the Plaintiffs have proved it.

    V.         Relief Requested

         Plaintiffs request that the Court:

         (1)      Enter an order that Plaintiffs have proven the matters denied by the Districts in

                  Jordan’s Amended Response to Requests for Admission 11, 13, 15, 16 and 17; in

                  Granite’s denial of Request No. 4; and, in Canyons’ denials to Request for

                  Admission No. 4. (Rule 37(c)(2))

         (2)      Order that the Districts must pay the reasonable expenses, including attorneys’ fees,

                  in proving the matters denied by the Districts in Jordan’s Amended Response to

                  Requests For Admission 11, 13, 15, 16 and 17; in Granite’s denial of Request No.

                  4; and, in Canyons’ denials to Request for Admission No. 4 (largely the costs of

                  meeting and conferring and filing this motion) and giving the Plaintiffs fourteen

                  days to submit an affidavit of costs. (Rule 37(c)(2))



defined by the UHSAA.” It is not clear this is what the OCR or the Tenth Circuit meant when they
introduced that phrase into the caselaw. However, the regulations require that “Institutions may be
required by Title IX regulation to actively encourage the development of such competition,
however, when overall athletic opportunities within that region have been historically limited for
the members of one sex.” In other words, the Districts are not entitled to simply accept the lack of
competition but must actively encourage the development of interscholastic competition.
                                                               PLAINTIFFS’ MOTION TO COMPEL
                                                              CASE NO. 2:17-CV-00677, PAGE 24
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 28 of 30




           (3)      Ordering the Jordan School District to amend its Amended Responses to Plaintiffs’

                    Second Set Of Discovery Requests to provide a sufficient answer or objection to

                    Requests for Admission 4, 6, 7, 8, 9, 10, 12 17, and 14. Rule 36(a)(6)
           (4)      Entering an award of expenses for the effort required to address the Districts prior

                    false denials and to address the present non-responses found in Jordan’s Responses

                    to Requests 4, 6, 7, 8, 9, 10, 12 , and 14. (largely the costs of meeting and conferring

                    and filing this motion) under Rules 36(a)(6) and 37(a)(5).

           (5)      Entering an order amending the present scheduling order to allow Plaintiffs to take

                    such depositions of District employees as are necessary to address the Districts

                    evasive responses to Plaintiffs’ requests.

     VI.         Conclusion

           For all of the reasons given above, Plaintiffs respectfully ask this Court to: (a) order the

matters in each of the Requests discussed above proved, (b) order the Districts to pay the costs and

fees incurred by the Plaintiffs in bringing this motion, (c) order the Districts to pay the costs and

fees incurred by Plaintiffs in taking such depositions as are made necessary by the Districts’

evasive discovery tactics, and (d) allow Plaintiffs to take more than 15 depositions.


DATED: February 8, 2019                                            SMITH WASHBURN, LLP


                                                                   /s/ D. Loren Washburn
                                                                   D. Loren Washburn




17
 The number provided here is the numbering used by Jordan District in its Amended Responses,
which was necessary to correct Plaintiffs’ mis-numbering.
                                                          PLAINTIFFS’ MOTION TO COMPEL
                                                          CASE NO. 2:17-CV-00677, PAGE 25
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 29 of 30




                                             INDEX OF EXHIBITS

 EXHIBIT NO.           DESCRIPTION
                       “Dear Colleague” letter from the United States Department of Education’s
        A              Office for Civil Rights dated April 20, 2010
         B             Districts’ responses to Plaintiffs’ First Set of Written Discovery

         C             Plaintiffs’ Meet and Confer Letter dated January 25, 2019
                       Districts’ Response to Plaintiffs’ Meet and Confer Letter, Dated January 31,
        D              2019
                       Email correspondence from Plaintiffs’ counsel to the Districts’ counsel dated
         E             February 6, 2019
         F             Districts’ Responses to Plaintiffs’ Second Set of Written Discovery

        G              Districts’ Amended Responses to Plaintiffs’ Second Set of Written Discovery

        H              Districts’ Discovery Documentation




                                                                     PLAINTIFFS’ MOTION TO COMPEL
                                                                     CASE NO. 2:17-CV-00677, PAGE 26
4825-0651-3800, v. 2
      Case 2:17-cv-00677-RJS-DBP Document 126 Filed 02/11/19 Page 30 of 30



                               CERTIFICATE OF SERVICE
         I hereby certify that on February , 2019, a true and correct copy of the

foregoing PLAINTIFFS’ MOTION TO COMPEL DISCOVERY RESPONSE FROM

CANYON, GRANITE, AND JORDAN SCHOOL DISTRICT was served on the

following persons via email:

         Rachel G. Terry
         Michael J. Teter
         UTAH ATTORNEY GENERAL’S OFFICE
         160 E. 300 S. 6th Floor
         P.O. Box 140856
         Phone: (801) 366-0100
         rachelterry@agutah.gov
         mteter@agutah.gov

Attorneys for Defendants Canyon School District, Granite School District, Jordan School
District, James Briscoe, Martin Bates, and Patrice Johnson

         Mark O. Van Wagoner
         SAVAGE YEATES & WALDRON PC
         170 S. Main Street, #500
         Salt Lake City, Utah 84101
         Phone: (801) 328-2200
         movw@comcast.net

         D. Craig Parry
         Michael S. Lehr
         PARR BROWN GEE & LOVELESS
         101 South 200 East, Ste 700
         Salt Lake City, UT 84111
         Phone: (801) 532-7840
         cparry@parrbrown.com
         mlehr@parrbrown.com

         Attorneys for Defendant, UHSAA


                                                                 /s/ Leigh Davis-Schmidt




                                                           PLAINTIFFS’ MOTION TO COMPEL
                                                           CASE NO. 2:17-CV-00677, PAGE 27
4825-0651-3800, v. 2
